[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-12872            APRIL 11, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                            D.C. Docket No. 1:10-cv-00249-SPM-GRJ



FRANK C. JOHNSON, JR.,
a.k.a. Frank Johnson,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellant,

RUTH B. JOHNSON,

lllllllllllllllllllllllllllllllllllllllll                                       Plaintiff,

                                              versus

BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
CHRISTIAN W. HANCOCK,
Individually,
agent of Bradley Arant Boult Cumming Law Firm,
In the State of Florida,
JON S. WHEELER,
Honorable, Individually and in his capacity as Clerk of Court
for the First District of Florida and in his enforcement capacity,
CLIVE N MORGAN, Individually,
PENDERGAST AND MORGAN PA,

lllllllllllllllllllllllllllllllllllllll                          l Defendants-Appellees.
                            ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                             _______________________

                                   (April 11, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Frank Johnson Jr., proceeding pro se, appeals from the district court’s sua

sponte dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), of the pro se civil

rights action he filed with his wife, Ruth B. Johnson, against various defendants.

The Johnsons alleged violations of their civil rights under 42 U.S.C. §§ 1981,

1983, 1985(3), and 1986, the Fourteenth Amendment to the U.S. Constitution, and

Section 21 of the Florida Constitution. In addition, they asserted state law claims

for breach of the duty of good faith and fair dealing, fraud and intentional

misrepresentation, negligence, negligent misrepresentation, and a claim for

injunctive relief against the enforcement of certain orders entered in Florida state

courts. Johnson argues that an amended complaint, filed on the day the district

court entered its order dismissing their lawsuit, “related back” to the Johnsons’

original complaint.

      We review de novo a district court’s sua sponte dismissal for failure to state


                                           2
a claim pursuant to § 1915(e)(2)(B)(ii), using the same standards that govern

dismissals under Rule 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997). We review a district court’s decision not to exercise supplemental

jurisdiction for abuse of discretion. Utopia Provider Sys., Inc. v. Pro-Med

Clinical Sys., L.L.C., 596 F.3d 1313, 1328 (11th Cir. 2010).

      The district court correctly concluded the Johnsons’ complaint did not state

any claim upon which relief could be granted. In particular, there were no

allegations suggesting any of their federal claims could be maintained against any

of the named defendants, and their state law claims failed on multiple grounds.

With regard to their “relation back” argument, the district court had entered an

order dismissing the complaint at the time the second amended complaint was

filed. Because the Johnsons had already filed an amended complaint which the

court considered, they were not entitled to a second amendment “as a matter of

course.” Fed. R. Civ. P. 15(a)(1). To the extent that any of the state law claims

might have been capable of amendment, the district court properly declined to

exercise supplemental jurisdiction over those claims. Accordingly, we affirm.

      AFFIRMED.




                                         3